Citation Nr: 1008559	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-38 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether the character of the appellant's discharge is a bar 
to award of VA benefits.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1981 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Administrative Decision by 
the RO, which determined that the character of the 
appellant's discharge was a bar to his receiving VA monetary 
or compensation benefits.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.  



REMAND

The Board finds that further evidentiary development is 
required in the present matter.  

The record shows that the appellant was discharged under 
other than honorable (OTH) conditions.  He is requesting that 
the character of his discharge be changed.  

A discharge or release from service is considered to have 
been issued under dishonorable conditions in certain 
circumstances as specified in 38 C.F.R. § 3.12(b).  

A discharge under OTH circumstances is considered to be under 
dishonorable conditions if inter alia it is determined that 
the discharge was issued because of persistent or willful 
misconduct.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(4).  

Such a discharge is a bar to the payment of VA benefits 
unless it is found that the servicemember was insane at the 
time of the commission of the offense causing such discharge 
or release, unless otherwise specified.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R.  § 3.12(b).  

According to 38 C.F.R. § 3.354, an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, either (1) a 
more or less prolonged deviation from his normal method of 
behavior; (2) who interferes with the peace of society; or 
(3) who has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  

It is not necessary that the misconduct was caused by 
insanity, but the insanity must be contemporaneous with the 
misconduct.  Competent medical evidence is required on this 
question.  See Gardner v. Shinseki, 22 Vet. App. 415 (2009) 
(citing Beck v. West, 13 Vet. App. 535, 539 (2000) and Zang 
v. Brown, 8 Vet. App. 246, 254-55 (1995)).

"[A] determination of whether a person is insane is in 
effect a determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  
Zang, 8 Vet. App. at 254.  

According to VA General Counsel, the term "constitutionally 
psychopathic" in 38 C.F.R. § 3.354(a) refers to a condition 
which may be described as an antisocial personality disorder.  
.  The term "become antisocial" in 38 C.F.R. § 3.354(a) 
refers to the development of behavior which is hostile or 
harmful to others in a manner which deviates sharply from the 
social norm and which is not attributable to a personality 
disorder.  

Behavior which is attributable to a personality disorder does 
not satisfy the definition of insanity in section 3.354(a), 
nor does behavior involving a minor episode or episodes of 
disorderly conduct or eccentricity.  VAOPGCPREC 20-97.  

Here, the appellant's service personnel record shows that he 
received nonjudicial punishment six times between September 
and December 1982.  Alcohol dependence and drug abuse were 
not involved.  

Rather, the appellant was recommended for administrative 
discharge in January 1983 due to a pattern of misconduct and 
commission of a serious offense (disobeying a lawful order).  
In explanation, it was written that the appellant had 
"developed into the most frustrating and hopeless case seen 
by this command in several years.  [The appellant] 
consistently and unflinchingly refuse[d] to work, to muster . 
. . to perform extra duties or to cooperate in any way with 
his chain of command in its attempt to improve or 
rehabilitate him.  [The appellant] was kicked out of 
correctional custody because of disciplinary problems, giving 
validity to the opinion that he ha[d] no potential for 
development regardless of his location or command.  He [was] 
counseled several times by all levels of his chain of 
command, to no avail.  His presence definitely had a negative 
effect on crew morale and discipline.  It [was] strongly felt 
that an OTH discharge [was] warranted [as] he had certainly 
earned it."  

In its June 2006 administrative decision, the RO found there 
was no evidence of insanity and the issue had not been raised 
by the appellant.  The RO made this determination, however, 
without review of the appellant's service treatment record 
(STR), which was not currently associated with the claims 
file.  

Upon remand, the RO must obtain and associate with the claims 
file a copy of the appellant's STR, to specifically include 
any records relating to psychiatric complaints and treatment.  

Thereafter, the appellant's claims file should be forwarded 
for an opinion as whether he was insane at the time he 
committed the acts that led to his discharge from service.  

The appellant has not specifically alleged insanity, but 
insanity is the only defense available against both the 
statutory and regulatory bars for the payment of VA benefits.  
See 38 C.F.R. § 3.12(b).  The Board finds that the defense of 
insanity has been reasonably raised by the record.  

The actions identified herein are consistent with the duties 
imposed by the appellants Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

However, identification of the specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant to request that 
he the names, addresses, and approximate 
dates of treatment for all health care 
providers who have records pertinent to 
his appeal.  

2.  After the appellant has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the 
appellant not already associated with the 
claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  

The appellant is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  The RO should take all indicated 
steps to obtain the appellant's service 
treatment records through official 
channels.  The RO should make as many 
attempts as necessary to attempt to 
obtain them.  If such records do not 
exist, or further attempts to secure them 
would be futile, a response to that 
effect is required and must be associated 
with the claims file.  

4. After completing the above development 
and any further development warranted by 
the record, the appellant's entire claims 
file, including a copy of this remand, 
the appellant should be afforded a VA 
mental health examination to determine 
the nature and extent of any current 
psychiatric disorder.  Accordingly, the 
examiner should review the pertinent 
evidence, including the lay assertions, 
and also undertake any indicated studies.  

The examiner should then offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability or greater) that the 
appellant was insane at the time of the 
in-service offenses that led to his 
discharge from active service.  

The examiner should understand that an 
insane person for VA compensation 
purposes is one who, while not mentally 
defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the appellant's claims file, including 
the in-service and any relevant post-
service records, and the appellant's lay 
assertions should be provided.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the above-requested 
development and any further development 
warranted by the record, the RO should 
readjudicate the remanded issue in light 
of all pertinent evidence and legal 
authority.  If any benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and afford the appellant the 
requisite time period to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
appellants' Appeals or by the United States Court of Appeals 
for appellants Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
appellants Law Judge, 
Board of appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of appellants' Appeals is appealable to the United 
States Court of Appeals for appellants Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).  




